                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION


CAROL LUCAS, R.N., ET AL.,
              Plaintiffs,                          No. 15-10337
v.                                                 District Judge Arthur J. Tarnow
                                                   Magistrate Judge R. Steven Whalen
ULLIANCE, INC. ET AL.,
              Defendants.
                                         /

                                         ORDER
       For the reasons and under the terms stated on the record on July 23, 2019,

Defendant Ulliance, Inc.’s (“Ulliance’s”) Motion to Compel [Doc. #139] is GRANTED
IN PART AND DENIED IN PART.1
       No later than 21 days from the date of this Order, Plaintiff Scott Sanders will

provide full and complete responses to Ulliance’s First Set of Interrogatories Nos. 2-5, 1-
14, and 16-17, and responses to Ulliance’s Fist Set of Requests for Documents Nos. 2-6,

8-9, and 11-12, as well as a signed copy of his original answers to Ulliance’s First Set of

Interrogatories. PLAINTIFF SANDERS’ FAILURE TO COMPLY WITH THIS

ORDER WILL RESULT IN FURTHER SANCTIONS, WHICH MAY INCLUDE
DISMISSAL OF HIS CLAIMS.
       No later than 21 days from the date of this Order, Defendants Vialpando, Lucas,

and Schultz will provide signed copies of their original answers to Ulliance’s First Set of
Interrogatories.

       1
       Plaintiffs Vialpando, Lucas, and Schultz provided supplemental responses on the
morning of the hearing on this motion.
                                             -1-
       Pursuant to Fed.R.Civ.P. 37, Plaintiffs Sanders, Vialpando, Lucas, and Schultz are
sanctioned in the amount of $2,500.00, jointly and severally, payable to Defendant

Ulliance’s counsel within 60 days of the date of this Order.
       Plaintiffs’ failure to comply with this Order will result in further sanctions, which

may include dismissal of the claims.
       IT IS SO ORDERED.


Dated: July 23, 2019                               s/R. Steven Whalen
                                                   R. STEVEN WHALEN
                                                   U.S. MAGISTRATE JUDGE




                             CERTIFICATE OF SERVICE
       I hereby certify on July 23, 2019 that I electronically filed the foregoing paper with
the Clerk of the Court sending notification of such filing to all counsel registered
electronically. I hereby certify that a copy of this paper was mailed to non-registered ECF
participants on July 23, 2019.

                                                         s/Carolyn M. Ciesla
                                                         Case Manager for the
                                                         Honorable R. Steven Whalen




                                             -2-
